 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 MONICA HECKATHORN,                                          Case No.: 2:17-cv-00703-APG-NJK

 4              Plaintiff                                  Order Rejecting Proposed Pretrial Order

 5 v.                                                                      [ECF No. 27]

 6 BODEGA LATINA CORPORATION,

 7              Defendant

 8             The parties’ proposed Joint Pretrial Order (ECF No. 27) does not comply with Local

 9 Rules 16-3 and 16-4. For example, in their exhibit lists, the parties include what appears to be

10 every document that has been produced in this case. In their respective witness lists, they

11 include what appears to be every witness identified in discovery. The parties apparently have not

12 bothered to think about the documents and witnesses they actually intend to use at trial.

13             Both parties’ witness lists include several witnesses identified as “30(b)(6)” or “Person

14 Most Knowledgeable.” The parties should know by now the names of the witnesses they intend

15 to present at trial. If those witnesses were not identified during discovery, they cannot be called

16 at trial.

17             Finally, the section titled “Action By The Court” does not match what is required in

18 Local Rule 16-4.

19             Local Rules 16-3 and 16-4 are designed to streamline the trial preparation and

20 presentation, and to foster settlement. The parties cannot simply wait to make trial decisions

21 until the eve of trial. If they do, they cannot conduct effective settlement discussions. It is

22 apparent from the proposed Joint Pretrial Order that the parties ignored the spirit, purpose, and

23 language of Local Rule 16-3. I reject the proposed order and direct the parties to confer and
 1 submit a new proposed joint order addressing these identified problems and complying with

 2 Local Rules 16-3 and 16-4.

 3         IT IS ORDERED that the parties’ Joint Pretrial Order (ECF No. 27) is REJECTED.

 4 The parties shall personally confer as required in Local Rule 16-3, and submit a Joint Pretrial

 5 Order that complies with Local Rule 16-4 by May 7, 2019.

 6         DATED this 16th day of April, 2019.

 7

 8
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
